Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-11, 13, 18, and 20-26 are allowed.
3.	The following is an examiner’s statement of reasons for allowance. The closest prior art of record is Way et al. US Patent Application Publication 2013/0172490, Way et al. US Patent Application Publication 2013/0171737 and Whitmore USPN 6417425.   Applicant repeats the argument that itaconamic acid or a salt thereof appears to be a required claim element of Way and it is improper for the examiner to substitute a different hydrophilic monomer for the required itaconamic acid or salt thereof.  The examiner previously responded to this argument by citing paragraph 0015 of Way as teaching other hydrophilic monomers can be used when forming the copolymer and cites various hydrophilic monomers including itaconic acid and itaconic salts. Applicant asserts that paragraph 0015 of Way ‘490 is directed toward other hydrophilic monomers can be used in addition to the first hydrophilic monomer comprising itaconamic acid and salts thereof.  Applicant further notes in paragraph 0025 of Way it recites ‘other hydrophilic monomers may be used to form the superabsorbent polymer accompanying with the itaconamic acid and/or itaconamic salt. Thus, Applicant’s arguments are persuasive in that the itaconamic acid and/or itaconamic salt is pertinent to the invention 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781